DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on October 31, 2022 has been considered.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 31, 2022 has been entered.
 
Examiner’s Note

	Examiner’s proposal to cancel claim 4 is not accepted by the Applicants (see Applicants’ current remarks, page 1, paragraph 2).

Note Regarding 35 USC § 101

Pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance, the following analysis is made:
Under step 1 of the Guidance, the claims fall within a statutory category.
Under prong 1, step 2A, claims 1, 7, and 13 recite an abstract idea of “calculating elastic parameter values and anisotropy parameter values related to the orthorhombic anisotropic medium based on the seismic data” (Mathematical Concept), “calculating effective elastic parameter values for the orthorhombic anisotropic medium based on the elastic parameter values, the anisotropy parameter values and the azimuth angle” (claim 1, Mathematical Concept), “calculate effective elastic parameter values, wherein the effective elastic parameter values are based on the elastic parameter values, the anisotropy parameter values and the azimuth angle, for the orthorhombic anisotropic medium, and the effective elastic parameter values are based on the elastic parameter values, the anisotropy parameter values, the azimuth angle and the tilt angle for TTI medium” (claims 7, 13, Mathematical Concept), “performing an isotropic-type processing technique using the effective elastic parameter values yielding a quantitative model of the underground formation” (Mathematical Concept; evaluation/analysis, Mental Process, specification, paragraph 0060).
Under prong 2, step 2A, the abstract idea is integrated into a practical application of the abstract idea including “locating hydrocarbon reservoirs based on the quantitative model of the underground formation”. Accordingly, claims 1, 7, and 13 and their respective dependent claims 2, 4-6, 8-12, and 14-20 are patent eligible under 35 USC 101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites Eeff = ϵr(2)X δr(3)Y γr(3)Z ϵr(1)U δr(1)V δr(2)W E.
	Claim 4 recites lnEeff = b0 + b2cos(2(ω – φ)) + b4cos(4(ω – φ)). Thus, Eeff = e** (b0 + b2cos(2(ω – φ)) + b4cos(4(ω – φ))). Accordingly, claim 4 is indefinite because it implies a formula of Eeff that is mathematical incompatible with the formula of Eeff recited in claim 1, where claim 4 depends from claim 1.

Allowable Subject Matter

Claim 4/1 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Claims 1, 2, and 5-20 are allowed.

	Reasons For Allowance

The following is an examiner’s statement of reasons for allowance:
The combination as claimed wherein a method and apparatus comprising calculating the effective elastic parameter using the recited formula (claim 1) or calculating effective elastic parameter values based on the elastic parameter values, the anisotropy parameter values, the values of the azimuth angle and of the tilt angle for the TTI medium (claims 7, 13) is not disclosed, suggested, or made obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments

Applicant's arguments filed on October 31, 2022 have been fully considered but they are not persuasive.
With regard to claim 4, Applicants argue “[i]n the Advisory Action and during the telephonic discussions, the Examiner urged cancelling claim 4 in view of incorporating the features recited in claim 3 into the independent claims. However, the Examiner's request is unwarranted because claim 4 sets forth a formula for lnEeff not Eeff as in original claim 3 (now incorporated in claim 1) and, contrary to Examiner’s opinion, the two formulas are NOT mathematically incompatible.”
Examiner’s position is that claim 1 recites Eeff = ϵr(2)X δr(3)Y γr(3)Z ϵr(1)U δr(1)V δr(2)W E. Claim 4 recites lnEeff = b0 + b2cos(2(ω – φ)) + b4cos(4(ω – φ)). Thus, Eeff = e** (b0 + b2cos(2(ω – φ)) + b4cos(4(ω – φ))). Accordingly, claim 4 is indefinite under 35 USC 112(b) because it implies a formula of Eeff that is mathematical incompatible with the formula of Eeff recited in claim 1, where claim 4 depends from claim 1.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ivanov et al. (“Weak-anisotropy approximation for P-wave reflection coefficient at the boundary between two tilted transversely isotropic media”) discloses “approximations developed for an arbitrary anisotropic media” (page 2, column 1, lines 14-15). Ivanov et al. further discloses “[e]ach half-space is parametrised (tilted transversely isotropic half-spaces are calculated) using two on-axis velocities VP0 and VS0; density ρ (elastic parameters); three Thomsen (1986) anisotropy parameters ϵ, δ, and γ; and two angles to specify the symmetry axis direction, i.e., the tilt φ and the azimuth θ” (page 2, column 1, line 41 – column 2, line 4).
However, the approximations for the anisotropic media (implies anisotropic elastic parameters) is not disclosed to be based on the elastic parameter values, the anisotropy parameter values, the values of the azimuth angle and of the tilt angle for the TTI medium (claims 7, 13). Rather, the tilted transversely isotropic half-spaces are calculated based on the elastic parameter values (density ρ), the anisotropy parameter values (anisotropy parameters ϵ, δ, and γ), the values of the azimuth angle (θ) and of the tilt angle (φ) for the TTI medium (page 2, column 1, line 41 – column 2, line 4). Further, Ivanov et al. does not disclose developing approximations for an arbitrary anisotropic media (calculating the effective elastic parameter) using the recited formula in claim 1.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        November 5, 2022